Citation Nr: 0946813	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  06-04 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a cataract of the 
left eye, to include as secondary to the Veteran's service-
connected diabetes mellitus.

2.  Entitlement to service connection for hypertension, to 
include as secondary to the Veteran's service-connected 
diabetes mellitus.
 
3.  Entitlement to service connection for hyperlipidemia, to 
include as secondary to the Veteran's service-connected 
diabetes mellitus.

4.  Entitlement to service connection for arthralgia, to 
include as secondary to the Veteran's service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to June 
1970.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from April 2005 and March 2007 
rating decisions of the Department of Veterans Affairs' (VA) 
Regional Office (RO) in Columbia, South Carolina and 
Montgomery, Alabama.  The RO in Montgomery, Alabama is 
handling the appeal.
			
The issue of entitlement to service connection for arthralgia 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's cataract of the left eye was not manifested 
in service, and is not shown to be causally or etiologically 
related to active service or to any service-connected 
disability.

2.  The Veteran's hypertension was not manifested in service, 
is not shown to be causally or etiologically related to 
active service or to any service-connected disability, and is 
not shown to have manifested to a degree of 10 percent or 
more within one year from the date of separation from 
service.

3.  The Veteran's current elevated cholesterol/lipid level 
does not constitute a disease or disability for VA 
compensation purposes and it has not been shown by the 
competent clinical evidence of record that the Veteran has a 
current disability associated with high cholesterol/lipid of 
service origin.
CONCLUSIONS OF LAW

1.  The criteria for service connection for a left eye 
cataract have not been met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.310 (2009).

2.  The criteria for service connection for hypertension have 
not been met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 
(2009).
	
3.  The criteria for service connection for hyperlipidemia 
have not been met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 
38 C.F.R. §§3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for a left eye cataract, 
hypertension, and hyperlipidemia.  His primary claim is that 
these disorders are related to his service-connected diabetes 
mellitus.  Nonetheless, the Board must address both direct 
and secondary service connection as to these claims.

To establish direct service connection, the record must 
contain (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  In 
other words, entitlement to service connection for a 
particular disability requires evidence of the existence of a 
current disability and evidence that the disability resulted 
from a disease or injury incurred in or aggravated during 
service.  

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In addition, the regulations provide that service connection 
is warranted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2009).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.

In reaching this determination as to aggravation of a 
nonservice-connected disability, consideration is required as 
to what the competent evidence establishes as the baseline 
level of severity of the nonservice-connected disease or 
injury (prior to the onset of aggravation by service- 
connected condition), in comparison to the medical evidence 
establishing the current level of severity of the nonservice- 
connected disease or injury.

These findings as to baseline and current levels of severity 
are to be based upon application of the corresponding 
criteria under the Schedule for Rating Disabilities (38 
C.F.R. part 4) for evaluating that particular nonservice- 
connected disorder. See 71 Fed. Reg. 52,744-47 (Sept. 7, 
2006).

It appears as though the new regulatory amendment poses a new 
restriction on claimants.  Nonetheless, because the Veteran's 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. § 3.310 in 
effect before the revision, as this version is more favorable 
to the Veteran.  See generally VAOGCPREC 7-03 and VAOPGCPREC 
3-00.

Left Eye Cataract and  Hypertension
With regard to the hypertension claim, at the outset the 
Board notes that certain diseases, chronic in nature, may be 
presumed to have been incurred in service, if the evidence 
shows that the disease became manifest to a degree of 10 
percent or more within one year from separation from active 
service, even though there is no evidence of the disease 
during service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 
3.307(a), 3.309(a).  Hypertension has been identified as a 
chronic disease subject to presumptive service connection 
under 38 C.F.R. § 3.309(a).  However, the Board finds that 
the Veteran is not entitled to presumptive service connection 
for hypertension.  The earliest post-service medical 
treatment records are dated from the 1997, and the Veteran 
was separated from active duty in 1970.  Because no diagnosis 
of hypertension was made within one year of the Veteran's 
service separation, the presumption for service connection 
for chronic diseases does not apply. 

Alternatively, with regard to both claims, service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307, 
and the Veteran presently has the same condition); or (2) a 
disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there 
is a showing of continuity of symptomatology after discharge, 
and medical evidence relates the symptomatology to the 
Veteran's present condition.  38 C.F.R. § 3.303; see Savage 
v. Gober, 10 Vet. App. 488, 495-98 (1997).  The Veteran here 
does not contend that he has had his left eye cataract or 
hypertension since his service, nor does the evidence suggest 
such a possibility.  The earliest medical evidence associated 
with the claims file is dated from 1997, nearly thirty years 
after the Veteran's service separation.  No further 
discussion of this theory of service connection is required.  

Turning to the issue of direct service connection, a current 
diagnosis of both a left eye cataract and hypertension has 
been established.  The Veteran's left eye cataract was 
documented in a VA examination of April 2006 and its 
accompanying addendum opinion of February 2007, and the 
Veteran's hypertension was documented in a VA examination of 
December 2004.  

However, the Veteran's service treatment records are silent 
for documentation of either condition.  The records reveal no 
complaints or treatment related to the Veteran's eyes, and 
both his entrance and separation examinations were normal in 
this regard.  Hypertension is also not documented in the 
records.  Hypertension means persistently high arterial blood 
pressure. Various criteria for what is considered elevated 
blood pressure have been suggested, and according to some 
medical authorities the threshold is a systolic pressure of 
140 and a diastolic pressure of 90. Dorland's Illustrated 
Medical Dictionary 889 (30th ed. 2003). See also 38 C.F.R. § 
4.104, Diagnostic Code 7101, defining what is a compensable 
degree of hypertension for VA rating purposes.  While the 
Veteran's blood pressure was somewhat high on his entry into 
service, with a measurement of 138/88, this does not 
constitute hypertension for VA purposes and hypertension was 
not diagnosed by the examining physician.  Subsequent service 
treatment records do not document complaints of or treatment 
related to hypertension, and on separation the Veteran's 
blood pressure was 120/80.  In addition, there are no nexus 
opinions of record linking either the Veteran's left eye 
cataract or hypertension to service.  For all of these 
reasons, service connection on a direct basis is not 
warranted.  

The Board notes that while VA examinations have been 
conducted, a medical opinion on the issue of direct service 
connection has not been obtained.  However, the Board finds 
that the evidence, which reveals that the Veteran did not 
have either disability during service and does not reflect 
competent evidence showing a nexus between service and the 
disorders at issue, warrants the conclusion that a remand for 
an examination and/or opinion is not necessary to decide the 
claims.  See 38 C.F.R. § 3.159(c)(4).  As service and post-
service treatment records provide no basis to grant this 
claim, and in fact provide evidence against this claim, the 
Board finds no basis for a VA examination or medical opinion 
to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Simply stated, 
the standards of McLendon are not met in this case.

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
these claims hinge on what occurred, or more precisely, what 
did not occur, during service.  In the absence of evidence of 
an in-service disease or injury, referral of this case to 
obtain an examination and/or an opinion as to the etiology of 
the Veteran's claimed disabilities would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the Veteran's claimed 
disability and his military service would necessarily be 
based solely on the Veteran's uncorroborated assertions 
regarding what occurred in service.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held on a number of 
occasions that a medical opinion premised on an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that  a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 61 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant that have been previously 
rejected.)

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of these claims 
for an examination or obtainment of a medical opinion under 
the circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also, 38 U.S.C.A. § 
5103(a)(2) (West 2002 & Supp. 2009).
Turning to the issue of secondary service connection, it is 
undisputed that the Veteran holds a current diagnosis of both 
a left eye cataract and hypertension, and that he is service-
connected for his diabetes mellitus.  However, the only nexus 
opinions of record on the issue of secondary service 
connection are negative.  As for the left eye cataract, in 
the February 2007 Addendum to the August 2006 VA examination, 
the examiner stated that the Veteran's cataract "is not due 
to diabetes mellitus as it is [a] typical senile type 
cataract."  As for the Veteran's hypertension, the August 
2006 VA examiner found that the condition is not a 
complication of the Veteran's diabetes due to the fact that 
he has stable renal function.  Similarly, in a December 2004 
VA examination, the Veteran was diagnosed with "[e]ssential 
hypertension, not related to his diabetes, since he has 
normal renal function."  There is no positive evidence to 
the contrary of these opinions in the claims file.  As such, 
service connection on a secondary basis is also not 
warranted. 

In reaching these decisions the Board considered the 
Veteran's arguments in support of his assertion that his left 
eye cataract and hypertension are related to service and/or 
his service-connected diabetes.  However, the Veteran, as a 
lay person untrained in the field of medicine, is not 
competent to offer an opinion in this regard. See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). These arguments do not 
provide a factual predicate upon which compensation may be 
granted.  For all of the above reasons, the Veteran's claims 
must be denied.  

Hyperlipidemia
High cholesterol is also referred to as hypercholesterolemia 
or hyperlipidemia.  The Board notes that hyperlipidemia is "a 
general term for elevated concentrations of any or all of the 
lipids in the plasma, such as hypertriglyceridemia, 
hypercholesterolemia, and so on." DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 883 (30th ed. 2003).  This citation is 
provided purely for definitional purposes to aid in the 
Board's discussion.  Cf. Kirwin v. Brown, 8 Vet. App. 148 
(1995); Traut v. Brown, 6 Vet. App. 181 (1994).  Use in this 
manner does not conflict with the holding in Thurber v. 
Brown, 5 Vet. App. 119 (1993).

The Veteran's service treatment records are negative for 
treatment for hyperlipidemia or high cholesterol.  Post- 
service treatment records indicate that he has been diagnosed 
with hyperlipidemia.  See, e.g., VA examination report, dated 
in December 2004.

As noted above, service connection can only be granted for a 
disability resulting from disease or injury.  38 U.S.C.A. § 
1110. See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (stating 
in supplementary information preceding a final rule amending 
the criteria for evaluating endocrine system disabilities 
indicates that diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are actually 
laboratory test results, and are not, in and of themselves, 
disabilities); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (noting that based on the definition found in 38 
C.F.R. § 4.1, the term disability "should be construed to 
refer to impairment of earning capacity due to disease, 
injury, or defect, rather than to the disease, injury, or 
defect itself").  Despite the diagnosis of hyperlipidemia, it 
is a laboratory finding that manifests itself only in 
laboratory test results and is not a disability for which 
service connection can be granted.  There is no evidence of 
record to suggest that the Veteran's high level of lipids 
causes any impairment of earning capacity.

Accordingly, because the Veteran does not have a current 
disability for which service connection may be granted, the 
Board concludes that the preponderance of the evidence is 
against the claim of service connection for a disability 
manifested by abnormal/elevated lipid levels, and this claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  
        
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
November 2004, March 2006, May 2008, as well as the 
statements of the case and supplemental statements of the 
case provided the Veteran with an explanation of the type of 
evidence necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
In addition, the letter of March 2006 provided the appellant 
with information concerning the evaluation and effective date 
that could be assigned should service connection be granted, 
pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
VA has no outstanding duty to inform the Veteran that any 
additional information or evidence is needed.

Not all of the Veteran's duty-to-assist letters were provided 
before the adjudication of his claims.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claims were subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
Veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  
VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service treatment records and post service treatment records 
have been obtained.  He was given the opportunity for a 
personal hearing.  He was afforded VA examinations.  The 
Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claims.  Therefore, 
no further assistance to the Veteran with the development of 
evidence is required.  
	

ORDER

Service connection for a left eye cataract is denied.

Service connection for hypertension is denied.

Service connection for hyperlipidemia is denied.


REMAND

A remand is necessary before the Veteran's claim for 
arthralgia can be adjudicated.  In the case of a disability 
compensation claim, VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion when 
necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) 
(2009).

The Veteran claims his arthralgia is secondary to his 
service-connected diabetes mellitus.  As noted above, there 
is no dispute that the Veteran has, in fact, been service-
connected for his diabetes.  In addition, he has been 
diagnosed with arthralgias of the right hip and lower back in 
a December 2004 VA examination report, and general arthralgia 
in a November 2004 private medical report.  No opinion on the 
issue of secondary service connection has been rendered.  
While the Veteran underwent VA examinations in December 2004 
and August 2006, no opinion on this claim was provided.  An 
opinion on the issue of secondary service connection must be 
obtained before the claim can be properly adjudicated.  On 
remand, the examiner should also address the issue of direct 
service connection as the Veteran did suffer some joint pain, 
although mainly pertinent to his hand, while on active duty.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination 
to ascertain the nature and etiology of 
the atrophy of his arthralgia.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file and offer 
comments and an opinion addressing 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the Veteran's currently diagnosed 
arthralgia had its onset during service 
or is in any other way causally related 
to his active service, or to any of his 
service-connected disabilities, including 
diabetes mellitus.	

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the Veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  
	
The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2009).

2.  After all of the above actions have 
been completed, readjudicate the 
Veteran's claim.  If the claim remains 
denied, issue to the Veteran a 
supplemental statement of the case, and 
afford the appropriate period of time 
within which to respond thereto.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


